DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "sloped cross-sections” in line 1.  There is insufficient antecedent basis for this limitation in the claims. Applicant should amend the claim language or the dependency. Claims 4 will be interpreted as depending from claim 3 instead.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by World Intellectual Property Organization Publication No. WO 99/56613, hereinafter Say.
Regarding claim 1, Say teaches an analyte sensing apparatus (sensor control unit 44, Fig. 1), comprising: 
a housing (housing 45, Figs. 14-16), comprising: 
a cavity (Fig. 14 shows a cross section of sensor control unit 44 with an opening to hold the analyte sensor) having a first portion and a second portion (any two portions of the cavity can be considered a first portion and second portion; in this case a first portion and second portion can be divided by support structures 82); 
a first conductive contact disposed in the first portion of the cavity, a second conductive contact disposed in the first portion of the cavity (see conductive regions 88 of conductive contacts 80, Fig. 19B; pg. 45, lines 10-16, 31-33); 
a first well encompassing the first conductive contact, the first well defined by: a first dam disposed adjacent to a first side of the first conductive contact, and a second dam disposed adjacent to a second side of the first conductive contact opposite the first side (two insulating regions 90 surrounding a conductive region 88 constitute a first dam and a second dam that define a well encompassing a conductive contact, Fig. 19B; pg. 45, lines 34-38); and 
an analyte sensor (42) comprising: 
an elongated body (Fig. 2), 
a first electrode in electrical communication with the first conductive contact, and a second electrode in electrical communication with the second conductive contact (pg. 45, lines 1-3, 33-38), wherein the analyte sensor rests on the first dam and on the second dam (Fig. 19B shows analyte sensor 42 contacting the insulating regions 90).
Regarding claim 2, Say teaches the apparatus of claim 1, further comprising an electronics assembly substrate (on-skin control unit electronics, pg. 47, lines 30-32; a circuit board 232 can be provided within on-skin sensor control unit 44 to hold the electronics, pg. 43, lines 18-19) disposed within the housing, wherein the first conductive contact and the second conductive contact extend from the electronics assembly substrate into the first portion of the cavity (pg. 44, lines 37-38; pg. 49, lines 15-21). 
Regarding claim 5, Say teaches the apparatus of claim 1, further comprising conductive epoxy disposed over at least a portion of the first conductive contact within the first well (“conductive adhesive 92 may be used between the contact pads 49 on the sensor 42 and conductive contacts 80,” pg. 46, lines 3-6).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. US 2019/0120785, hereinafter Halac.
The applied reference has a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Halac teaches an analyte sensing apparatus (sensor assembly 600, Figs. 14A-14B, paragraph 251), comprising: 
a housing (top housing 520 and bottom housing 522, Figs. 14A-14B), comprising: 
a cavity (recess 726) having a first portion and a second portion (any two portions of the cavity can be considered a first portion and second portion; in this case, the area designated by floor 704 is a first portion and the area surrounding through-hole 524 is a second portion); 
(conductive pins 712 and 714 which are coupled to contacts 408 and 406, respectively, Figs. 14C-14E); 
a first well encompassing the first conductive contact (aperture 724 and hole 706 form a well that receives conductive pin 714, Fig. 14C-14E), the first well defined by: a first dam disposed adjacent to a first side of the first conductive contact, and a second dam disposed adjacent to a second side of the first conductive contact opposite the first side (since Applicant has not provided a separate definition of “dam,” a dam will be interpreted as a barrier; the material of the floor 704 and substrate 404 form barriers around conductive pins 712 and 714, Fig. 14E; paragraph 251); and 
an analyte sensor (138) comprising: 
an elongated body (Fig. 14C), 
a first electrode in electrical communication with the first conductive contact, and a second electrode in electrical communication with the second conductive contact (electrodes 1002 and 1000 of sensor 138 are in contact with contacts 406 and 408, respectively, Fig. 16, paragraph 259), wherein the analyte sensor rests on the first dam and on the second dam (analyte sensor 138 rests on substrate 404 that forms dams around conductive pins 712 and 714, Fig. 14E).
Regarding claim 2, Halac teaches the apparatus of claim 1, further comprising an electronics assembly substrate (circuit board 530) disposed within the housing, wherein the first conductive contact and the second conductive contact extend from the electronics assembly substrate into the first portion of the cavity (Fig. 14E; “the printed circuit board 530 may also have conductive pins 712 and 714 mounted thereon which extend through apertures 722 and 724,” paragraph 251). 
Regarding claims 3, Halac teaches the apparatus of Claim 1, wherein the first dam and the second dam each comprise a sloped cross-section the analyte sensor resting on a lowest point of the sloped cross-section of the first dam and on a lowest point of the sloped cross-section of the second (substrate 404 which forms the dams can include recessed datum features in which the sensor 138 is disposed, Figs. 18-20; paragraph 260).
Regarding claim 4, Halac teaches the apparatus of Claim 3 (see claim interpretation under 112b rejections), wherein the sloped cross-sections of the first and second dams are one of triangularly-recessed or semi-circularly-recessed (Figs. 18, 20).
Regarding claim 5, Halac teaches the apparatus of claim 1, further comprising conductive epoxy disposed over at least a portion of the first conductive contact within the first well (“the pins 712 and 714 may be electrically connected to the contacts 408 and 406 in a variety of ways such as solder, swaging, or conductive glue, paste, adhesive, or film,” paragraph 251).

Claims 9-13 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. US 2019/0298232, hereinafter Ko.
Regarding claim 9, Ko teaches an analyte sensing apparatus (monitoring device 100 or 1000), comprising: 
a housing comprising a cavity in the housing (top enclosure 104 includes a space to receive the sensor components, Fig. 2); 
a first conductive contact (conductive surface 314a); a second conductive contact (conductive surface 314b); 
an analyte sensor (sensor cable 112) comprising: 
an elongated body (Fig. 5); a first electrode (502a, Figs. 5-6) in physical contact with the first conductive contact; and a second electrode (502b, Figs 5-6) in physical contact with the second conductive contact (sensor cable 112 contacts grooves 322 which is formed through portions of conductive surfaces 314a-b, paragraph 49); and 
(bottom enclosure 106) configured to cover the cavity, the cap having a base (exemplary base materials listed in paragraph 39); and 
a sealing material (body 302 of sensor cable support device 110 or 1010, made up of liquid crystal polymer, Figs. 2-5, 10) configured to at least partially fill the cavity (the support device 110 or 1010 partially fills the cavity in the housing, Fig. 2, 10), the sealing material comprising: 
a first cavity (conductive opening 312a or 1012a) configured to align over the first electrode and the first conductive contact; and 
a second cavity (conductive opening 312b of 1012b) configured to align over the second electrode and the second conductive contact (Figs. 4, 10 shows the cavities 312a, 312b and 1012a, 1012b are recessed within the support devices; the cavities can be considered to be aligned “over” the electrodes by rotating the monitoring device upside down).
Regarding claim 10, Ko teaches the apparatus of Claim 9, wherein the first cavity contains a first conductive elastomeric puck and the second cavity contains a second conductive elastomeric puck (122a, 122b).
Regarding claim 11, Ko teaches the apparatus of Claim 10, wherein the first conductive elastomeric puck is configured to press against the first electrode and the first conductive contact, and the second conductive elastomeric puck is configured to press against the second electrode and the second conductive contact (Fig. 6).
Regarding claim 12, Ko teaches the apparatus of Claim 10, wherein the first conductive elastomeric puck secures the first electrode to the first conductive contact and the second conductive elastomeric puck secures the second electrode to the second conductive contact (paragraph 59).
Regarding claim 13, Ko teaches the apparatus of Claim 10, wherein the first conductive elastomeric puck is configured to press against the first electrode and the cap (in a similar embodiment, Ko teaches the conductive pucks can provide connection between the sensor and the PCB 118; through the PCB 118, the puck indirectly presses against the bottom enclosure 106; “the conductive openings 1012 may be cavities into which the pucks 122 may be installed,” paragraph 67; Fig. 10), and the second conductive elastomeric puck is configured to press against the second electrode and the second conductive contact (paragraph 59).
Regarding claims 15 and 16, Ko teaches the apparatus of Claim 10, wherein the first conductive contact has a gap formed within (cavity 312a extends through conductive surface 314a, Fig. 4), and the first conductive elastomeric puck is disposed within the gap of the first conductive contact (Fig. 6).
Regarding claim 17, while patentability of a product is not dependent on its method of production (see MPEP § 2113), Ko teaches first conductive elastomeric puck is disposed within the gap of the first conductive contact by press fit (paragraph 61). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Halac as applied to claim 3 above.
Regarding claim 6, Halac teaches the apparatus of claim 3 (see claim interpretation under 112b rejections), further comprising conductive epoxy disposed over at least a portion of the first conductive contact within the first well (see rejection of claim 5), wherein the conductive epoxy is disposed at least to a height of the lowest point of the sloped cross-section of the first dam or of the lowest point of the (Fig. 14E shows bonding material surrounding the conductive pins 714 and 712 rises above substrate 404 and any sloped recesses in substrate 404).
While Halac does not explicitly teach the conductive epoxy in the first well in direct physical contact with the analyte sensor, Halac demonstrates different sensor arrangements on the substrate 404 in Figs. 14D and 16. In Fig. 14D, the connection material (762, 764) connecting the sensor to the contacts 406 and 408 and the connection material connecting the conductive pins to the contacts are not shown in direct physical contact. In Fig. 16, conductive adhesive 1500 is shown to extend around the sensor and across on contacts 406 and 408, but the placement of the conductive pins are not shown.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify the device of Halac to use the same conductive material to bond the conductive pin 714 in the first well, contact 406, and sensor electrode 1002 together. These components are already electrically connected in Fig. 14D, and considering the limited space of the sensor contact area, Halac’s teachings of different sensor arrangements on the substrate 404, and Halac’s teachings that conductive adhesive can be used to adhere both the conductive pins and the sensor electrodes to the contacts on substrate 404, such a modification would be obvious to try.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of U.S. Patent Application Publication No. US 2019/0092536, hereinafter Freedman.
Ko teaches an analyte sensing apparatus (monitoring device 100, Figs. 1-2), comprising: 
a housing (bottom enclosure 106) comprising an aperture (124) that defines a cavity (enclosure 106 contains a space to receive the biosensor 102, Fig. 2) in the housing, the cavity having a first portion and a second portion (any two portions can be a first portion and a second portion; in this case, the space that receives the biosensor 102 can be considered a first portion and the space vertically above the biosensor 102 and within top enclosure 104 can be considered a second portion of the cavity such that the borders of the first and second portions overlap); 
an analyte sensor (sensor cable 112) having at least a portion disposed within the first portion of the cavity; and a cap (top enclosure 104) configured to fit on or within the aperture and over the first portion of the cavity.
Ko does not explicitly teach that there are two heat-sealable thermoplastic elastomers, and the first and second heat-sealable thermoplastic elastomers are configured to seal the cavity upon being melted. Ko does teach that the housing materials can include thermoplastic polymers or any other suitable plastics (paragraph 39), and that the housing itself can be sealed from moisture (moisture barrier 108 can be an elastomeric gasket which creates a seal that keeps moisture from infiltrating the biosensor 102, paragraph 40) when assembled through snap-fit, bonding, or welding.
One interested in sealing a housing for a medical device would have been motivated to look at other containers and materials for doing so. Freedman teaches a container with a body and a lid (Fig. 1) that can be used as a container for medical or moisture sensitive items (paragraph 1). Freedman teaches that the container can comprise a mixture of a thermoplastic and a thermoplastic elastomer material, and a seal can be formed between two thermoplastic sealing surfaces of the body and the lid (paragraphs 23, 29). The combination of the thermoplastic-to-thermoplastic sealing surfaces (202 and 204) between the body and the lid and an elastomeric seal (210a, 210b, and/or 212) further reduces moisture vapor transmission (paragraphs 23, 34-38; Figs. 2, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the bottom enclosure and top enclosure of Ko out of a mixture of a thermoplastic and thermoplastic elastomer material because Freedman teaches that a thermoplastic-to-thermoplastic seal in combination with an elastomeric seal further reduces moisture vapor transmission. By using a thermoplastic elastomer mixture to create the top and bottom enclosures of Ko, one is able 
Regarding claim 8, since the borders of the first and second portions of the cavity overlap (see interpretation of the first and second portions in the rejection of claim 7), Ko and Freedman teach the border between the first and second portions of the cavity comprises a portion of the first heat-sealable thermoplastic elastomer (the first thermoplastic elastomer being integrated into the material of the bottom enclosure, see rejection of claim 7).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 10 above, and further in view of European Patent Application Publication No. EP 2327984, hereinafter Brauker.
Ko teaches two conductive elastomeric pucks with rectangular cross-sections (Fig. 5). Ko teaches that the openings 312 within the sensor cable support device 110 can have other cross sectional shapes, including circular (paragraph 45, Figs. 7-9) and shows an embodiment of sensor cable support device with partially circular cross-section (pucks 722a, 722b). Brauker teaches a transcutaneous analyte sensor with a sensor wire 32 that is retained within a subassembly 26 (Fig. 3-4A). The subassembly contains two cylindrical conductive elastomeric pucks 28 that provide electrical connection between the sensor wire and the electronics (paragraph 441).  
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have modified the elastomeric pucks of Ko by making them cylindrical, and the results of such a modification would have been predictable. One would be motivated to do so because Ko (paragraph 45, Figs. 7-9), and cylindrical elastomeric pucks were known within the art for providing electrical connection between a sensor wire and electrical contacts, as demonstrated by Brauker.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 10 above, and further in view of World Intellectual Property Organization Publication No. WO 2011/025549, hereinafter Bernstein.
Ko teaches conductive pucks within the first and second cavities to electrically couple the sensor electrodes to the conductive contacts (Figs. 5-6). Ko also teaches that the sensor cable support device 1010 can be integrated into the PCB and the conductive openings 1012a, 1012b form cavities on the PCB such that the pucks provide electrical and mechanical connection when installed (Fig 10, paragraph 66-67). Ko does not teach injecting conductive epoxy into the cavities. Bernstein teaches an analyte sensor and methods of manufacturing the analyte sensor, including using conductive epoxy on the contacts of the sensor to provide electrical connection with the contacts on the PCB (paragraph 147). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used conductive epoxy instead of the conductive pucks to fill the cavities of support device 1010 and provide electrical connection between the contacts and the sensor electrodes. Both conductive epoxy and conductive pucks were known within the art for providing electrical connection between two contacts, and the substitution of one for another would have been obvious.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

While it is known to provide a hole in a housing for an analyte sensor to extend through (see 124 in Fig. 2 of Ko, 524 in Fig. 14B of Halac, or 78 in Fig. 15 of Say), or to provide insulating potting material to protect and isolate the electrical components (see paragraph 125 of Bernstein, paragraph 303 of Halac), the prior art of record does not teach or suggest, in combination with all other claim elements, at least two holes within the cap aligning with the first and second cavities of the sealing material and the two cavities being physically isolated from each other by the sealing material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ALICE LING ZOU/Examiner, Art Unit 3791